Citation Nr: 0207093	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  96-21 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) greater than 30 percent for the period 
from May 6, 1991, to February 1, 1995.

2.  Entitlement to an initial evaluation for PTSD greater 
than 50 percent from 
February 1, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1991 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned a 10 percent rating, 
effective from May 6, 1991.  By an October 1992 hearing 
officer's decision, a higher 30 percent rating was assigned 
for the veteran's PTSD, effective from May 6, 1991.  
Thereafter, in a November 2000 rating decision, the RO 
assigned a higher 50 percent rating for the veteran's PTSD, 
effective from February 1, 1995.  

The United States Court of Appeals for Veterans Claims 
(Court) in AB v. Brown, 6 Vet. App. 35 (1993), held that the 
RO and the Board are required to construe the appeal as an 
appeal for the maximum benefit allowable by law or regulation 
and thus to consider all potentially applicable disability 
ratings when the veteran expresses general disagreement with 
the assignment of a particular rating and requests a higher 
evaluation.  Thus, the Board still has jurisdiction over the 
appeal.  

The Court has also indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later-filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, and 
because the Board must consider whether the veteran was 
entitled to different evaluations based on the severity of 
his service connected disability during the pendency of the 
appeal (i.e., "staged" ratings) the Board has characterized 
the issue on appeal as set forth on the preceding page.


FINDING OF FACT

For the period from May 6, 1991, the veteran's PTSD is 
manifested by symptoms causing severe impairment in his 
ability to establish and maintain effective relationships and 
in his ability to obtain or retain employment.


CONCLUSION OF LAW

For the period from May 6, 1991, an initial evaluation of 
70 percent for PTSD is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board finds that, the RO explicitly considered the VCAA 
and its implementing regulations in adjudicating the claim.  
Therefore, the new law does not preclude the Board from 
proceeding to an adjudication of the veteran's claim.  
Specifically, by the RO decision, the statement of the case, 
the supplemental statements of the case, and correspondence 
with the veteran, the veteran has been notified of the laws 
and regulations governing his claim, including the VCAA and 
the new and old regulations governing claims for higher 
evaluations for psychiatric disorders, and the reasons for 
the determination made regarding his claim.  Hence, he has 
been informed of the information and evidence necessary to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  
Moreover, the RO has made reasonable and appropriate efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claim.
.
Specifically, the veteran was provided a number of VA 
examinations to obtain medical opinion evidence necessary to 
the adjudication of his claim.  In addition, the RO has 
obtained and associated with the record all identified 
treatment records.  

A review of the record on appeal does not show that the RO 
obtained and associated with the record all medical records 
surrounding a 1990 Workmen's Compensation and Disability 
Insurance claims related to an on the job back injury.  
However, because the current appeal revolves around a claim 
for a higher evaluation for a psychiatric disorder and not a 
musculoskeletal disorder, and because both voluminous and 
more contemporary psychiatric treatment records are found in 
the record, including several VA examinations, the Board 
finds that adjudication of the claim at this juncture poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (When it is clear that there is 
no additional evidentiary development to be accomplished, 
there is no point in remanding the case.); VAOPGCPREC 16-92 
(1992).

The Merits

As to the reasons for appeal, the veteran and his 
representative contend that the veteran experiences increased 
adverse symptomatology due to his PTSD that in turn warrants 
a higher evaluation.  Specifically, they reported that the 
veteran had had problems with increased nightmares, general 
sleep disturbance, flashbacks, depression, a heightened 
startled response, anger/temper, guilt, difficulty 
concentrating, avoidance, depression, and nervousness.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

Statement of Facts

VA and private treatment records, as well as medical records 
on file with the Social Security Administration (SSA), dated 
from June 1969 to October 2001, were obtained by the RO.  
These records, beginning in 1991, show that the veteran 
presented with complaints of nightmares, difficulty sleeping, 
flashbacks, depression, a heightened startled response, 
anger/temper, guilt, difficulty concentrating, avoidance, 
depression, and/or nervousness.  (See VA treatment records 
dated in June 1991, November 1992, October 1993, November 
1993, November 1997, February 1998, April 1998, June 1998, 
July 1998, September 1998, February 1999, June 1999, July 
1999, December 1999, January 2000, March 2000, July 2000, 
January 2001, June 2001, and October 2001).  The diagnoses 
included PTSD, major depressive disorder, and dysthymia.  
(Id; also see private treatment record from P.E. Brown, M.D., 
dated in April 1996 and records on file with the SSA dated in 
March 1992 and April 1997).  The SSA records also noted mood, 
affective, and/or anxiety disorders.  (See SSA records dated 
in March 1992 and April 1997).

As to the severity of the veteran's symptomatology, the 
veteran's Global Assessment of Functioning (GAF) score was 
reported as follows: October 1993 - GAF 70-50 (VA treatment 
record); March 1997 - GAF 40 (psychiatric evaluation by the 
North Carolina Disability Determination Services); November 
1997 - GAF 60-65 (VA treatment record); February 1998 - GAF 
48 (VA PTSD Evaluation); July 1998 - GAF 52 (VA treatment 
record); June 1999 - GAF 50 (VA treatment record); January 
2000 - GAF 50 (VA treatment record); July 2000 - GAF 50 (VA 
treatment record); January 2001 - GAF 50 (VA treatment 
record); June 2001 - GAF 50 (VA treatment records); and 
October 2001 - GAF 53 (VA treatment records).

In addition, the severity of the veteran's PTSD was 
characterized in March 1992 SSA records as "severe" 
impairment, causing "moderate" industrial impairment, and 
causing "mild to moderate" social impairment and in VA 
treatment records, dated in February 1999 and July 1999, as 
"severe." 

As to adverse symptomology noted in treatment records, it was 
noted that the veteran showed mild anxiousness (see VA 
treatment record dated in January 2000) as well as an angry 
mood and mild agitation (see VA treatment record dated in 
January 2001).

In March 1992, the veteran underwent psychiatric testing 
(Beck Depression Inventory and Minnesota Multiphasic 
Personality Inventory test (MMPI)) at Rye Regional Medical 
center in connection with vocational rehabilitation.  The 
MMPI pattern of answers reflected depression, anxiety, and 
nervousness as well as lack of self-confidence and esteem.  
It was opined that patients that answered like the veteran 
were usually pessimistic worriers, quilt ridden, and fearful 
but were better average at recovery.  The Beck Depression 
Inventor indicated low to moderate amounts of depression 
primarily due to inactivity and an inability to work 
effectively and moderate to high levels of anxiety.

The veteran testified at a personal hearing at the RO in July 
1992.  At that time he reported increased difficulty sleeping 
because of nightmares.  He also complained of difficulty with 
his temper and being around crowds.  As to his sleep, he 
reported that he only slept one to two hours in a row at any 
given time.  He also reported that he avoided reminders of 
Vietnam.  While, in the past, he was the secretary at DAV, he 
gave up that job because he could no longer stand being 
around people.  Thereafter, he reported that, while he had 
more free time than ever before, he does nothing during his 
days except watch television or walk around in his yard.  As 
to employment, he testified that he had not been able to work 
recently because of a back injury and, in the past, he had 
never stayed at one job very long because of his temper and 
his dislike of being around people. 

The veteran's girlfriend testified that the veteran woke her 
up approximately five nights a week because of his nightmares 
and the veteran frequently awoke screaming after a nightmare.  
She also testified that, after awakening, the veteran would 
be unable to get back to sleep. 

The veteran first appeared for a VA psychiatric examination 
in July 1991.  At that time, he complained of difficulty 
sleeping, nightmares, flashbacks, a heightened startled 
response, avoidance, and difficulty controlling his temper.  
The veteran also complained of problems with concentration, 
attention, and memory.

As to his social history, it was noted that he had been 
married and divorced on two occasions - the first marriage 
lasted 13 years.  Both marriages ended due to conflicts and 
misunderstandings brought about by complaints that the 
veteran was temperamental, moody, prone to fits of anger, and 
drank too much.  As to his occupational history, it was noted 
that, since military service, he had moved from job to job 
because of difficulty with his temper and being easily 
distracted.  Next, it was noted that the veteran had been 
unemployed since a June 1990 work injury.  Currently, the 
veteran spends his days watching television and hanging 
around the house.  

After psychiatric testing, it was noted that the veteran was 
wrestling with significant emotional turmoil, was prone to 
feel worried and tense, had limited resources for coping, 
often felt inadequate, need to frequently confront long-
standing feelings of inferiority, had low self-esteem, was 
prone to feel down and depressed, felt incapable to 
adequately confront the challenges life that presented to 
him, ruminated upon his condition, which contributed to an 
emotional distance in relationships, and reinforced his sense 
of isolation, did not feel socially poised or confident which 
also caused relationship difficulties, generally mistrusted 
others, and had problems with controlling his anger which 
leaves him irritable and grouchy.  It was also noted that the 
veteran's emotional strains impacted on his cognitive 
processing skills.  Moreover, while his reality testing was 
satisfactory, however, he operated at a reduced level of 
efficiency.  It was opined that reasoning and judgment were 
also impaired and the veteran may have occasional 
dissociative periods.

Nonetheless, it was opined that the pattern of his 
performance was even and no particular areas of strength or 
weakness emerged, and the veteran had the ability to meet 
tasks' demands in a variety of work settings.

Thereafter, it was opined that the veteran's "avoidance 
tactics are not successful and the related emotional distress 
has interfered with his work experiences, relationships, and 
self-control.  He functions at a heightened state of arousal 
as reflected through his sleeping difficulty, emotional 
reactivity, irritability, and concentration problems."  
Lastly, it was opined that the veteran 

recognizes, with some pain and 
frustration, that he operates at a 
reduced level of efficiency.  [The 
veteran] is frequently tense, worried and 
distracted.  He is unsure how to manage 
this distress and he is discouraged with 
the prospects for change and insecure 
with his own abilities.  Feeling more 
successful or finding life more 
satisfying is complicated by his 
discomfort in social contact.  [The 
veteran] typically feels on his own and 
he is unsure whom he can trust.  
Cognitive processing skills are 
diminished and [the veteran] may find it 
difficult to implement his low average 
intellectual abilities due to problems 
with concentration, memory and reasoning.  
Few things come easily and [the 
veteran's] efforts at over-control set 
the stage for dissociative experiences, 
somatic complaints and possible substance 
abuse. 

In February 1992, in connection with a claim for SSA 
disability benefits, the veteran underwent a psychiatric 
evaluation by the North Carolina Disability Determination 
Services.  At that time, it was noted that the veteran 
arrived for the examination on time and was brought to the 
examination by his girlfriend.  It was noted that the veteran 
was divorced.  The veteran complained of flashbacks, 
nightmares, depression, and difficulty sleeping.  He reported 
that post-service he primarily worked driving a truck until 
an injury in 1990.  He had not worked since that time.  As to 
his marital history, he was married for the first time for 12 
years and the second time for approximately three years.  The 
veteran also reported that he had two brothers and his mother 
was still alive.  

On examination, the veteran reported an irregular appetite, 
fleeting suicidal ideas with no attempts, some ideas of 
reference immediately following military service, and his 
affect was mostly appropriate.  He was alert and coherent, 
very verbal, sensorium was intact, ability to calculate was 
intact, memory was intact, general fund of intelligence was 
appropriate to his education level, judgment was good, he had 
no homicidal ideas, thoughts were well organized, and he 
showed no evidence of loose associations, delusions, 
hallucination, or persecutory ideas.

Thereafter, it was opined that, while the veteran suffers 
from chronic PTSD "he seems to have handled this fairly well 
even though he is subject to frequent flashbacks.  He was 
able to hold down the job until his injury two years ago." 

In July 1992, the RO received a letter from a friend of the 
veteran.  In that letter, it was opined that the veteran's 
adverse symptomology warranted a higher evaluation then 
currently assigned.

The veteran next appeared for a VA examination in August 
1992.  At that time, the veteran continued to complain of 
chronic depression as well as more frequent flashbacks, 
nightmares, periods of increased anxiety, restlessness, and 
intrusive thoughts.  The above were reported to be made worse 
by the small pieces of shrapnel which frequently work 
themselves out of his arms and legs.  Thereafter, the veteran 
reported that he continued to be unable to work because of a 
back problem.  He thereafter reported that he took sleep 
medication and an antidepressant with minimal benefit.  

On examination, the veteran appeared tense.  Nonetheless, it 
was observed that he was neatly dressed in casual clothing, 
alert, verbal productivity, and had adequate orientation, 
memory, insight, and judgment.  The diagnosis was PTSD.

Next, the veteran appeared for a VA examination in February 
1995.  At that time, the veteran complained of difficulty 
sleeping, nightmares (couple of times a week), intrusive 
memories, flashbacks, depression, anxiety, a dislike of being 
around other people, nervousness in crowds, and chronic 
worry.  Thereafter, it was noted that he was on medication 
and had individual counseling approximately once a month. 

On examination, he had "a lot of depression" and struggled to 
control his tearfulness during the examination.  He was also 
moderately anxious.  He denied any suicidal thoughts.  He was 
friendly and cooperative.  He smiled and was not hostile or 
belligerent.  There were no hallucinations, delusions, 
paranoia, or ideas of reference.  The diagnosis was PTSD.

In March 1997, the veteran once again underwent a psychiatric 
evaluation by North Carolina Disability Determination 
Services in connection with a claim for SSA disability 
benefits.  At that time, it was noted that the veteran came 
to the interview accompanied by his brother.  Thereafter, it 
was noted that the veteran had difficulty with sleeping, 
flashbacks (hears Viet Cong and war noises), and nightmares 
as well as felt that people were watching him.  He also 
complained of depression since a 1990 back injury.  

Work and social history were once again noted along with the 
fact that the veteran continued to be unemployed.  In 
addition, it was noted that both parents were know deceased, 
he had two brothers that he gets along with, he has no 
children from wither of his two marriages, and he currently 
lives in a mobile home with his girlfriend.  As to his daily 
routine, the veteran reported that he spends his days 
watching television and occasionally visits with relatives 
and friends.  In addition, he reported that he cooks, reads, 
and does some housework and, while he used to enjoy hunting 
and fishing, he no longer does. 

On examination, he had short sustained anxiety, depression, a 
constricted range of display, appeared disheveled, and his 
demeanor was anxious but controlled.  Thereafter, the veteran 
denied having any manic symptoms, suicidal or homicidal 
ideas, obsessive compulsive features, dissociative 
experiences, panic attacks, and suicidal ideas.  Moreover, 
his affect was appropriate, he appeared to be his stated age, 
was dressed appropriately, was cooperative, and showed no 
evidence of psychomotor retardation, agitation, or 
involuntary movements.  Speech was normal and intelligible.  
He was alert and fully oriented to person, place, and time.  
He was able to focus on various themes during the interview.  
As to his memory, remote memory was intact and he could 
recall five digits forwards and five digits backwards and 
recall three unrelated words out of four.  He could subtract 
sevens serially.  He was not psychotic.  GAF score was 40 
with the highest in last year 55.  Thereafter, it was opined 
that the veteran would probably not improve further in his 
emotional and behavioral level of functioning. 

Records received from the SSA also included a copy of the 
veteran's post-service work history.  This record showed that 
the veteran, from 1981 to 1986, worked as a security guard 
and that from 1986 to 1990 worked as a truck driver with 
eight (8) different companies.

In February 1998, the veteran underwent a PTSD evaluation at 
a VA medical center (VAMC) for treatment purposes.  At that 
time, it was noted that the veteran had had persistent trauma 
re-experience symptoms since his return from the Republic of 
Vietnam and daily intrusive thoughts and memories about the 
war that have increased since he injured his back in June 
1990, as well as nightmares, survivor's guilt, avoidance, 
difficulty sleeping, irritability, outbursts of anger, 
difficulty concentrating, and difficulty attending to tasks.  
The veteran also complained that he did not socialize, 
avoided pleasurable activities, and was uncomfortable around 
crowds.  The veteran reported that his physical reactions to 
intrusive thoughts and memories include loss of breath (i.e., 
feeling closed in on), a rapid heartbeat, sharp pain, and 
fatigue.

As to his social history, the veteran stated that his social 
withdrawal and emotional detachment led to both of his 
divorces.  Specifically, the veteran stated that his first 
marriage ended in 1982 after 14 years.  He believes that his 
nightmares, irritability, and anger led to the divorce.  He 
stated that he never had financial problems and always worked 
several jobs.  His second marriage in 1984 lasted only three 
years because his wife grew afraid of his temper and 
nightmares.  He states that no physical abuse occurred.  
Today, the veteran reported that he was uncomfortable even 
considering becoming involved in another relationship.  
Nonetheless, he described having a close relationship with 
both of his brothers.

As to his occupational history, the veteran reported that he 
had an attitude problem when he returned from Vietnam and 
never stayed at a job for long.  He said that employers found 
him to be a hard worker, but he would become irritated, 
restless, or agitated and walk off the job.  He worked a 
series of jobs that primarily involved general labor at 
factories and he drove a semi-truck for most of the time from 
1976 until 1990.

On examination, it was noted that the veteran had a sense of 
the future that was mildly foreshortened, cried when he spoke 
of his dead friend, and had significant symptoms of 
hyperarousal that include problems failing and staying 
asleep.  The veteran showed a restricted range of affect with 
a sad mood.  In addition, the veteran admitted to mild 
depressive symptoms that he chiefly characterized as a sad 
mood and lack of interest and pleasure.  Nonetheless, the 
veteran presented himself for the interview on time and was 
casually dressed.  He was clear, focused, and cooperative in 
the interview process.  He denied current or past suicidal or 
homicidal ideation.  He denied hallucinations and showed no 
evidence of a thought disorder.  He was oriented in three 
spheres, short and long term memory were grossly intact, and 
judgment appeared good. 

Psychiatric testing was administered.  The Beck Depression 
Inventory score of 24 was consistent with a "moderate" level 
of depression.  The Mississippi Scale for Combat-Related PTSD 
score of 130 was consistent with a PTSD diagnosis.  The 
diagnoses included PTSD, with an associated depressed mood.  
His current GAF score was 48.

At the veteran's April 2000 VA examination, it was noted that 
the examiner had reviewed the veteran's claims file prior to 
completion of the examination.  Thereafter, it was noted that 
the veteran complained of nightmares (approximately three to 
four times a week), flashbacks (approximately one or two 
times a week), trouble with his temper, irritability, 
anxiousness, being easily startled, difficulty concentrating, 
avoidance, and felt somewhat detached and estranged from 
others.

As to his social history, it was noted that he had been 
married twice, presently divorced, and said he never plans on 
getting married again.  As to his occupational history, he 
last worked in 1990.  He spends his time mainly watching 
television and fishing.  He has a few acquaintances, but was 
not close to anybody.

On examination, he was quite emotional when discussing his 
war experiences.  Mood was somewhat tense.  Thereafter, it 
was noted that he was an alert, cooperative, neatly but 
casually dressed, and answered questions and volunteered 
information.  There were no loose associations, flight of 
ideas, bizarre motor movements, or tics.  Affect appropriate.  
There were no delusions, hallucinations, ideas of reference, 
or suspiciousness.  He was oriented in all three spheres and 
memory, for both remote and recent, were good.  Insight, 
judgment, and intellectual capacity appeared to be adequate.

The diagnosis was PTSD.  His GAF score was 43 "with serious 
symptoms and impairment in social and occupational 
functioning, very few friends and unable to keep a job."

In December 2000, the RO received a statement from the 
veteran's girlfriend.  In that statement, she reported that 
she had known the veteran for over twelve years.  During that 
time, she observed that the veteran, when awaken, strikes out 
unknowingly, on occasion has gotten out a shotgun and just 
sat with it, yells in his sleep while reliving war 
experiences, has a bad temper which he struggled to control, 
has difficulty sleeping, and cannot be around crowds to shop 
or go out to eat.  Thereafter, she related incidents in which 
the veteran lost his temper and the only reason he did not 
harm someone was because he was forcibly restrained or the 
person had left.  On another occasion, she reported that the 
veteran was able to control himself and after leaving the car 
to confront a motorist who had stolen his parking space 
returned the car without getting into an altercation.  She 
also reported that the veteran experienced a great deal of 
road rage manifested by tailgating other drivers as well as 
yelling at them.  In addition, she reported that the veteran, 
due to lack of sleep and pain, responded harshly to her.  She 
next reported that the veteran had difficulty making 
decisions.  While providing an example of how this caused the 
veteran difficulty, she reported that it led to problems when 
selling "our" mountain home.  Lastly, she reported that the 
veteran was withdrawing more every day and his condition was 
much worse then when she first met him.  

Lastly, the veteran appeared for a VA examination in October 
2001.  At that time, it was noted that the examiner had 
reviewed the veteran's claims file prior to completion of the 
examination.  Thereafter, it was noted that the veteran 
complained that his adverse symptomology had become worse in 
the past several months.  Specifically, he complained of more 
frequent nightmares (now occur nightly), flashbacks 
(approximately one or two times a week), a very bad temper, 
anxious, being easily startled, hypervigilance, and 
avoidance.  Next, he reported that the above problems caused 
him to have no social life because nobody wanted to be around 
him.  Current medications include diazepam, amitriptyline, 
and paroxetine.  The veteran opined that the medications help 
"somewhat, especially with his sleep."  The veteran denied 
having panic attacks.

As to his occupational history, the veteran remained 
unemployed.  As to his social history, in addition to the 
marital history noted above, it was noted that he lived by 
himself and spent his days doing some chores around the 
house, watching television, and occasionally fishing.  He 
reported that, while he had a girlfriend, he did not really 
have any friends.  

On examination, his mood was a bit tense but friendly.  He 
was an alert, cooperative, and neatly dressed.  He answered 
questions and volunteered information.  There were no 
loosened associations, flight of ideas, bizarre motor 
movements, or tics.  His affect was appropriate.  He had 
neither homicidal nor suicidal ideation.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  He was oriented in all three spheres.  His 
memory, both remote and recent, was good.  Insight, judgment, 
and intellectual capacity appeared to be adequate.  It was 
noted that the veteran "provides his routine self care.  He 
is not real close to people.  His physical health is good 
other than his back.  He has limited social relationships and 
not many recreational and leisure pursuits."

The diagnoses included PTSD.  It was noted, under AXIS IV, 
"[s]ocial isolation, cannot establish or maintain 
relationships."  Current GAF score was 43 "with serious 
symptoms and impairment in social and occupational 
functioning."  Thereafter, it was opined that "[t]he 
veteran's prognosis is fair.  He has been treatment for some 
time and does not seem to be having much improvement despite 
his treatment."

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2001).  In cases where the original rating assigned 
has been appealed, consideration must be given to whether the 
veteran deserves a higher evaluation at any point during the 
pendency of the claim (i.e., a "staged" rating).  Fenderson 
v. West, 12 Vet. App. 119 (1999).

Moreover, during the pendency of the veteran's appeal, the 
schedular criteria by which psychiatric disabilities are 
rated also changed.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 
1996) (effective Nov. 7, 1996).  Thus, adjudication of the 
claim must now include consideration of both the old and new 
criteria, and the criteria most favorable to the veteran is 
be applied.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Also, the veteran was advised of the new criteria by the RO 
for the first time in the November 1996 supplemental 
statement of the case.

The Board notes that the veteran was assigned a 10 percent 
disability rating for his service-connected PTSD for the 
period of May 31, 1996, to February 1, 1995, and has been 
assigned a 30 percent disability rating from February 1, 
1995.  Therefore, he will only be entitled to a higher 
evaluation during either of the forgoing time periods if he 
meets the criteria set out in either the new or old 
Diagnostic Code.  

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  Id.

The criteria in effect prior to those listed above provide 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

A 70 percent rating is assignable when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired; psychoneurotic symptoms of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Id.

A 50 percent rating is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired; reliability, 
flexibility and efficiency levels being so reduced as to 
result in considerable industrial impairment.  Id.

A 30 percent rating is assignable when the disability causes 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people; and with 
psychoneurotic symptoms which result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  Id.

The Board notes that the Court in Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), stated that "when 
it is not possible to separate the effects of the [service-
connected condition and the non-service-connected condition], 
VA regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  In this context, the record shows 
that the veteran has diagnoses of and has received treatment 
for service-connected PTSD and nonservice-connected major 
depressive disorder.  However, because the examiner's have 
opened that depression is a component of the veteran's PTSD, 
the Board will analyze the severity of the veteran's service 
connected PTSD as if includes all reported adverse 
psychiatric symptomatology.

For the reasons discussed below, the Board finds that a 70 
percent rating under the old criteria from May 6, 1991, more 
accurately reflect the severity of the veteran's service 
connected PTSD.  Therefore, staged ratings are not warranted.  
Fenderson, supra.  Nonetheless, the discussion below will 
look at the veteran's entitlement to higher evaluations in 
two parts - entitlement to an evaluation in excess of 30 
percent from May 6, 1991, under the old rating criteria, and 
entitlement to an evaluation in excess of 70 percent from 
May 6, 1991, under the old and new rating criteria.

The Board notes that the veteran's disability has been 
clinically characterized as "severe" and "serious."  (See 
March 1992 SSA records; VA treatment records dated in 
February 1999 and July 1999; and VA examinations dated in 
April 2000 and October 2001).  The Board finds this 
characterization significant in light of the old criteria 
used to rate psychoneurotic symptomatology.  Moreover, at his 
most recent VA examinations the veteran's GAF score was 
opined to be 43 "with serious symptoms and impairment in 
social and occupational functioning, very few friends and 
unable to keep a job" and "with serious symptoms and 
impairment in social and occupational functioning."  (See VA 
examinations dated in April 2000 and October 2001, 
respectively).  (Emphasis Added).  GAF scores of 41 to 50 
suggests that psychiatric disability is manifested by 
"serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friend, unable to keep a job)" and/or "some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . 
.)."  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL 
MANUAL (DSM IV) 427-9 (4th ed. 1994).

Additionally, while two earlier and one latter treatment 
record noted higher GAF scores, nonetheless treatment records 
overwhelmingly noted that the veteran's GAF score fell 
between 41 and 50.  (See October 1993 VA treatment record 
(GAF 70-50); March 1997 psychiatric evaluation by the North 
Carolina Disability Determination Services (GAF 40); November 
1997 VA treatment record (GAF 60-65); February 1998 VA PTSD 
Evaluation (GAF 48); July 1998 VA treatment record (GAF 52); 
June 1999, January 2000, July 2000, January 2001, and June 
2001 VA treatment records (GAF 50); and October 2001 VA 
treatment records (GAF 53)).  It was also reported at the 
July 1991 VA examination that the veteran was wrestling with 
significant emotional turmoil, was prone to feel worried and 
tense, had limited resources for coping, had problems 
socially, and had problems with controlling his anger.  
Thereafter, it was noted that the veteran's emotional strains 
impact on his cognitive processing skills, his cognitive 
processing skills were diminished, he operates at a reduced 
level of efficiency, his reasoning and judgment were 
impaired, he may have occasional dissociative periods, and he 
functions at a heightened state of arousal as reflected 
through his sleeping difficulty, emotional reactivity, 
irritability, and concentration problems.  Subsequently, it 
was opined that his avoidance tactics has interfered with his 
work experiences, relationships, and self-control and the 
veteran had problems with concentration, memory, and 
reasoning.  

Thereafter, responses to a March 1992 MMPI reflected 
depression, anxiety, and nervousness as well as lack of self-
confidence and esteem.  A number of examiners also noted that 
the veteran was tearful when discussing his war experiences.  
In addition, at the March 1997 psychiatric evaluation by the 
North Carolina Disability Determination Services, after 
noting that the veteran's GAF score was 40, it was opined 
that the veteran would probably not improve further in his 
emotional and behavioral level of functioning.  Likewise, at 
the veteran's October 2001 VA examination, it was noted that 
the veteran's adverse symptomology, despite treatment, had 
not improved.  Moreover, a work history outline provided by 
the veteran showed that he worked for eight different truck 
companies between 1986 and 1990 which further supports the 
veteran's claims that, while he always worked post-service, 
his adverse symptomology caused him to frequently switch 
jobs.  

The above difficulties, considered alongside the assessment 
that his PTSD is severely disabling, leads the Board to 
conclude that, with resolution of reasonable doubt in the 
veteran's favor, the evidence supports a conclusion that his 
impairment is best approximated by the criteria for the 70 
percent rating under the old criteria.  38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9400 (1996).  In that it is apparent 
from the veteran's complaints that the above adverse 
symptomology has existed since the time he first filed his 
claim in 1991, but have only been documented since he started 
receiving treatment since that time, the Board finds that 
this is true throughout the period of time during which his 
claim has been pending.  Fenderson, supra.

For the reasons set forth above, an evaluation of 70 percent 
is warranted by application of the old criteria from May 6, 
1991, but no more.  The veteran's symptoms are not so 
disabling as to result in virtual isolation in the community.  
Nor are they totally incapacitating in nature, bordering on 
gross repudiation of reality, or causing the veteran to be 
demonstrably unable to obtain or retain employment.  Although 
the veteran reported he had not worked since 1991, the April 
200 VA examiner opined that the veteran was unable to keep a 
job, and the record shows that he had not worked since 1991, 
it was not opined that the veteran was unemployable due 
solely to his service-connected PTSD.  In fact, it was opined 
on a number of occasions that the veteran's unemployability 
was due to a non service connected back disorder.  
Notwithstanding the claims of difficulty forming 
relationships, the veteran had been married two times, had 
the same girlfriend for over twelve years, it appears from 
the girlfriends letter that they lived together and/or 
jointly owned a mountain home (i.e., she said "our" home), 
and the veteran got along well enough with one of his 
brother's that he drove the veteran over 60 miles to one of 
his examinations.  Given that his back disorder, not his 
PTSD, is the primary obstacle to his functioning adequately, 
the Board finds that PTSD has not resulted in his being 
demonstrably unable to obtain or maintain employment.

Turning to the criteria which became effective in 
November 1996, the Board finds that an evaluation above the 
70 percent rating assignable under the old criteria is not 
warranted under the new.  As noted above, a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  § 4.130.  As noted above, these are not 
characteristics of the veteran's disability.

In addition, the treatment records noted only the following 
objective symptomology: mild anxiousness (see VA treatment 
record dated in January 2000) and an angry mood with mild 
agitation (see VA treatment record dated in January 2001).  
Likewise, objective symptomology seen on examinations was 
limited to the following: an irregular appetite, fleeting 
suicidal ideas with no attempts, and some ideas of reference 
immediately following military service (see February 1992 
psychiatric evaluation by the North Carolina Disability 
Determination Services); appearing tense (see August 1992 VA 
examination); a lot of depression, tearfulness, and 
moderately anxious (see February 1995 VA examination); short 
sustained anxiety, depression, constricted range of display, 
and limited insight (see March 1997 psychiatric evaluation by 
the North Carolina Disability Determination Services); crying 
at the interview, significant symptoms of hyperarousal, a 
restricted range of affect with sad mood, and mild depressive 
symptoms (see February 1998 VA examination); and being a bit 
tense (see October 2001 VA examination).  Moreover, he was 
never described as having gross impairment in thought 
processes, persistent hallucinations, grossly inappropriate 
behavior, being a persistent danger of hurting himself, or 
experiencing other symptoms characteristic of the 100 percent 
rating. 

The Board acknowledges that the veteran and his girlfriend 
reported that the veteran had difficulty controlling his 
temper and on a number of occasions attempted to resolve 
situations with the use of a firearm.  However, a review of 
the record on appeal fails to disclose any evidence, such as 
a police report, to support these claims.  Moreover, the 
veteran's girlfriend reported that, on at least one occasion, 
the veteran was able to control himself and came back to the 
car without confronting another motorists.  Furthermore, the 
record is devoid of medical evidence that the veteran ever 
had homicidal or suicidal ideation except for one examiner 
noting fleeting suicidal ideation.  Therefore, the Board 
concludes that the veteran's tempter is controllable.  
Likewise, the veteran reported problems maintaining 
effectively social relationships.  However, a review of the 
record on appeal shows that he has been with the same 
girlfriend for over twelve years and gets along well enough 
with one brother so that he would drive the veteran to an 
examination.

At none of the veteran's most recent examination, did he 
manifest symptoms consistent with the criteria for a 100 
percent rating.  Being angry, depressed, and experiencing 
some social isolation are problems akin to the difficulties 
contemplated by the 70 percent rating.  38 C.F.R. § 4.130 
(2001).  Indeed, the criteria for the 70 percent rating 
specifically refer to impaired impulse control (i.e., yelling 
at his girlfriend and fellow drivers) and difficulty in 
establishing and maintaining effective relationships, etc.  
Being able to maintain his current relationship and seeking 
to avoid altercations because he recognizes he has a temper 
further supports the Board's conclusion.  Consequently, the 
Board finds that the veteran's symptoms are most closely 
approximated by the criteria for a 70 percent rating, whether 
evaluating his case under the old or new criteria.  See 
38 C.F.R. § 4.7.  The Board therefore concludes that the 
preponderance of the evidence is against the assignment of a 
rating higher than 70 percent for service-connected PTSD.  
This is true throughout the period of time during which his 
claim has been pending - May 6, 1991.  Fenderson, supra.


ORDER

An evaluation of 70 percent for PTSD from May 6, 1991, is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

